DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-20, 23-26 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Terashima et al. (US 2011/0257496) in view of Shaanan (US 2013/0085349) or Bussmann et al. (US 5,665,215).




a housing (fig. 1-2, 5; ref. 100; fig 48 shows device connected to computer station 1100 which can be interpreted as the housing since 100 and 1100 are in electrical communication via 1140) to which a biosensor (200) on which a liquid sample of a living subject is deposited is detachably mounted (this limitation does not further structurally limit the instant claim); 
a measuring section (113) configured to measure biological information from the liquid sample of the living subject, the measuring section disposed inside of the housing (see fig. 1-2); 
a movement measuring section (112 which includes acceleration sensor) configured to measure movement information of the housing (this limitation does not further structurally limit the instant claim);, the movement measuring section disposed inside the housing (fig. 1-2); 
a recording section (111 which is part of the CPU 110, recording section) programmed to record identification information including identification of the biosensor as measuring administration data (the memory stores a number based search code that is associated with a patient; para 626.  Further the recording section inherently would record a number associated with the measurer in order to keep track of which measurer is producing the feedback); 
an input section (keyboard/computer para 1056) to which the identification information and the movement instruction from the measurer are inputted (this limitation does not further structurally limit the instant claim; further the input section is not required to be within the housing); 
configured to display the measuring administration data and information for the measurer (this limitation does not further structurally limit the instant claim); 
a control section programed (CPU, fig. 2) to calculate consumption of the biosensor by extracting the identification of the biosensor from the measuring administration data (para 182-185; the computer inherently knows when a biosensor is consumed and therefore would at the least know if a used biosensor has been reinserted into the device based upon the lack of feedback from the connection section).  
Tershima does not specifically teach displaying a biosensor inventory to a user on the display.  
Shaanan teaches an analyte testing device which is provided with consumable biosensors (test strips and lancets within a cartridge), a processor that is connected to identify and calculate the number of biosensors consumed and inform the user of the number of biosensors left, and further the processor can be configured to reorder inventory of the lancets and biosensors (para. 140,142, states the display displays supplies used, supplies remaining, number of lancet and test strip cartridges remaining in the users personal inventory; para.146; 176).
It would have been obvious to one having an ordinary skill in the art to modify Terishima to display to a user biosensor inventory information remaining within the device in order to inform to a user the number of tests remaining so a user can reorder the biosensors as is taught by Shaana and is well known in the art.  


It would have been obvious to one having an ordinary skill in the art to modify Terishima to display to a user biosensor inventory information remaining within the device in order to inform to a user the number of tests remaining so a user can reorder the biosensors as is taught by Bussman and is well known in the art.  

Regarding claim 16, wherein: the measuring administration data includes at least one of a time of mounting the biosensor, a time of the sample deposition of the liquid sample of the living subject, a time of starting measuring and a time of ending measuring (Terishima; para 45).  
Regarding claim 17, wherein: the measuring administration data includes at least one of a glucose concentration and associated information selecteable by the measurer (Terishima; para 182-185).  
Regarding claim 18, wherein: the display section (102) is configured to displays the biosensor information which is usable for the measurer from the consumption of the biosensor (this limitation does not further structurally limit the instant claim).  

Regarding claim 20, further comprising: a movement determining section (the movement determination section can be included within the CPU that performs all the operations and measurements of the movement then determines if the degree of movement is within an allowable range) configured to analyze the movement information of the housing measured with the movement measuring section and determine whether a degree of movement of the housing is within an allowable range (this limitation does not further structurally limit the instant claim; Terishima; para 605-650). 
Regarding claim 23, Terishima provides identification information regarding the measurer (Doctor) via the computer (para 650,655) to relay the information about the users glucose to the Doctor in order to obtain future dietary plans.

Regarding claim 24, Terishima provides the identification information to the control section that indicates the living subject glucose results.  These results are directly measured and uploaded to the display on the device.  

Regarding claim 25, Terishima provides the input section (operation keys, memory and decision key 408) on the housing of the device as seen in fig. 29.

.


Claims 21-22 and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Terashima et al. (US 2011/0257496) in view of Shaanan (US 2013/0085349) or Bussmann et al. (US 5,665,215) and in further view of Bryer et al. (US 2008/0167578).
Regarding claim 21 and 22, Terashima in view of Shaanan or Bussmann do not teach a barcode or RFID tag on the biosensor.
Bryer teaches an integrated meter for analyzing biological sample that comprises a cartridge (100) that is provided with a plurality of biosensors (118) as seen in fig. 1. Bryer teaches the device provides the biosensor with a barcode or RFID in order to calibration the device for each specific biosensor prior to use.  
It would have been obvious to one having an ordinary skill in the art to modify Terishima in view of Shaanan or Bussmann to include the biosensors with a barcode or RFID to program the measuring device prior to testing of a biological sample (para 239 Bryer).  
Regarding claim 27, Terashima in view of Shaanan or Bussmann do not teach a RFID reader.
Bryer teaches an integrated meter for analyzing biological sample that comprises a cartridge (100) that is provided with a plurality of biosensors (118) as seen in fig. 1. .

Response to Arguments
Applicant's arguments filed 12/20/21 have been fully considered but they are not persuasive.  Applicant argues the prior art does not teach, “a control section programmed to calculate consumption of the biosensor by extracting the identification of the biosensor from the measuring administration data.
Shaanan teaches an analyte testing device which is provided with consumable biosensors (test strips and lancets within a cartridge), a processor that is connected to identify and calculate the number of biosensors consumed and inform the user of the number of biosensors left, and further the processor can be configured to reorder inventory of the lancets and biosensors (para. 140,142, states the display displays supplies used, supplies remaining, number of lancet and test strip cartridges remaining in the users personal inventory; para.146; 176).
It would have been obvious to one having an ordinary skill in the art to modify Terishima to display to a user biosensor inventory information remaining within the device in order to inform to a user the number of tests remaining so a user can reorder the biosensors as is taught by Shaana and is well known in the art.  The docking station 
Applicant argues, “this broad disclosure does not connote that each lancet and test strip cartridge is uniquely identified and that identification of each lancet and test strip cartridge is obtained.”  Claim 15 does not claim a uniquely identified lancet and test strip cartridge is obtained.  Applicant is urged to positively recite this limitation.  Further Shaana specifically counts the supplies that are directed to the lancets, test strips that remain in the measuring device for the purposes of reordering supplies so the user does not run out (para 142 specifically states supplies used, supplies remaining which directly related to the lancets and test strips in para 140).  
Applicant argues, “Bussmann generally discloses displaying a number of remaining sensors (see, e.g., Bussmann Col. 3, Ln. 66-Col. 4, Ln. 24). However, this broad disclosure does not connote that each sensor is uniquely identified and that identification of each sensor is obtained. Bussmann fails to disclose calculating consumption of the sensor by extracting the identification of each sensor and displaying the calculated number of the sensors.”  Bussman specifically states the biosensor 10 displays a number of remaining sensor that are contained within the housing 12 together with displaying the time as indicated at block 604.  This specifically contradicts the Applicant’s argument that Bussmann generally discloses displaying a number of remaining sensors.  Bussmann actively counts the number of sensors remaining by counting the sensors used after the cartridge has been replaced.  This is an operation that is done after each sensor is used (meter self test) in order to stay up to date on the 
Applicant does not claim each sensor is uniquely identified and that identification of each sensor is obtained.  The broadest reasonable interpretation of uniquely identified is identifying the number of sensors remaining within the device and notifying the user.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797